FILED IN COURT OF APPEALS
                                                                  12tfi Court cK Appeals District




                                                                                         FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/7/2015                                                      COA No. 12-14-00225-CR
RAHMAN, FATIMA                Tr. Ct. No. 114-1451-10                                          PD-0724-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                                 Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *